Taylor, C. J:
Upon the question of practice presented in this case, the Court are all of opinion, that an affidavit verifying the facts on which it is sought to set aside the probate of a will, is indispensable. A probate is an act of a court of justice, and a consequent degree of solemnity is attached to it forthwith. Property is held under it, and many important affairs of the estate transacted by the executor, on its authority. The Court therefore cannot sustain a petition, founded on a mere suggestion or assertion that it was fraudulently or irregularly obtained.
Petition dismissed.